FILED
                              FOR PUBLICATION
                                                                           MAY 16 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


MARCELO MARTINEZ-CEDILLO,                       No.    14-71742
AKA Marcelo Martinez,
                                                Agency No. A074-112-169
              Petitioner,

 v.                                             ORDER

WILLIAM P. BARR, Attorney General,

              Respondent.


Before: THOMAS, Chief Circuit Judge

      The motion to dismiss this appeal as moot is GRANTED, and the order

scheduling oral argument following the grant of rehearing en banc is VACATED.

The three-judge panel disposition in this case, which was designated as non-

precedential on March 13, 2019, is VACATED. The appeal is DISMISSED.

Each party will bear its own costs. This order served on the agency shall constitute

the mandate of this court.